332 U.S. 631 (1948)
SIPUEL
v.
BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA ET AL.
No. 369.
Supreme Court of United States.
Argued January 7-8, 1948.
Decided January 12, 1948.
CERTIORARI TO THE SUPREME COURT OF OKLAHOMA.
*632 Thurgood Marshall and Amos T. Hall argued the cause for petitioner. With them on the brief was Frank D. Reeves.
Fred Hansen, First Assistant Attorney General of Oklahoma, and Maurice H. Merrill argued the cause for respondents. With them on the brief was Mac Q. Williamson, Attorney General.
Briefs of amici curiae urging reversal were filed by Robert W. Kenny, O. John Rogge, and Andrew D. Weinberger for the National Lawyers Guild; and Arthur Garfield Hays and Osmond K. Fraenkel for the American Civil Liberties Union.
PER CURIAM.
On January 14, 1946, the petitioner, a Negro, concededly qualified to receive the professional legal education offered by the State, applied for admission to the School of Law of the University of Oklahoma, the only institution for legal education supported and maintained by the taxpayers of the State of Oklahoma. Petitioner's application for admission was denied, solely because of her color.
Petitioner then made application for a writ of mandamus in the District Court of Cleveland County, Oklahoma. The writ of mandamus was refused, and the Supreme Court of the State of Oklahoma affirmed the judgment of the District Court. 199 Okla. 36, 180 P.2d 135. We brought the case here for review.
The petitioner is entitled to secure legal education afforded by a state institution. To this time, it has been denied her although during the same period many *633 white applicants have been afforded legal education by the State. The State must provide it for her in conformity with the equal protection clause of the Fourteenth Amendment and provide it as soon as it does for applicants of any other group. Missouri ex rel. Gaines v. Canada, 305 U.S. 337 (1938).
The judgment of the Supreme Court of Oklahoma is reversed and the cause is remanded to that court for proceedings not inconsistent with this opinion.
The mandate shall issue forthwith.
Reversed.